Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Applicant’s drawings filed 5/19/2020 have been considered and are accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE

The present application relates to a scanning method performed by a station (STA) in a wireless local area network system, the method comprising:
“receiving, from the AP, a first probe response frame or a second probe response frame
in response to the first probe request frame, the first probe response frame having a shorter
length than the second probe response frame, 
wherein the first probe request frame includes probe response option information, wherein the probe response option information includes at least one group of information that indicates which optional information is requested to be included or not included in the first probe response frame” in combination with other recited elements in claim 1.


The present application also relates to a STA (station) for scanning in a wireless LAN system, the STA comprising:
 “wherein the processor is further configured to: 

probe response frame in response to the first probe request frame, the first probe response frame
having a shorter length than the second probe response frame, 
wherein the first probe request frame includes probe response option information,
wherein the probe response option information includes at least one group of information that indicates which optional information is requested to be included or not included in the first probe response frame” in combination with other recited elements in claim 10.

The present application also relates to a scanning method performed by an access point (AP) in a wireless local area network system, the method comprising:
“transmitting, to the STA, a first probe response frame or a second probe response frame
in response to the first probe request frame, the first probe response frame having a shorter
length than the second probe response frame, 
wherein the first probe request frame includes probe response option information, 
wherein the probe response option information includes at least one group of information that indicates which optional information is requested to be included or not included in the first probe response frame” in combination with other recited elements in claim 19.

The present application also relates to an access point (AP) for scanning in a wireless LAN system, the STA comprising:
“wherein the processor is further configured to: 
control the transmitter to transmit, to the STA, a first probe response frame or a second
probe response frame in response to the first probe request frame, the first probe response frame

wherein the first probe request frame includes probe response option information, 
wherein the probe response option information includes at least one group of information that indicates which optional information is requested to be included or not included in the first probe response frame” in combination with other recited elements in claim 20.



















A second prior art, Jeong et al. (USP 9,986,491 B2), similarly a scanning method in a wireless LAN system in which a station transmits a probe request frame to an access point and a probe response frame is returned from the access point to the station in return.  The probe response frame also includes a time information of a beacon such that the station will receive the beacon at the time indicated by the time information included in the probe response frame. 
	However, He and Jeong, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471